Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142666 & (27)(28)(29)(34)                                                                            Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 142666
                                                                    COA: 297783
                                                                    Wayne CC: 06-012242-FC
  CALVIN R. OWENS,                                                             06-013335-FC
             Defendant-Appellant.                                              06-013388-FC
  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the January 7, 2011 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D). The motion for appointment of
  counsel and the motions to remand are DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2011                    _________________________________________
         y1017                                                                 Clerk